 



EXHIBIT 10.2

WAREHOUSE LEASE

1707 NORTH RANDALL ROAD

ELGIN, ILLINOIS

DATE: April 15, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Introductory Article        
ARTICLE 1
  DEMISED PREMISES; TERM     2  
ARTICLE 2
  RENT     3  
ARTICLE 3
  DELETED     3  
ARTICLE 4
  USE     3  
ARTICLE 5
  SERVICES     5  
ARTICLE 6
  POSSESSION     7  
ARTICLE 7
  CONDITION OF PREMISES     7  
ARTICLE 8
  REPAIRS     8  
ARTICLE 9
  ALTERATIONS     9  
ARTICLE 10
  COVENANT AGAINST LIENS     10  
ARTICLE 11
  DAMAGE OR DESTRUCTION BY FIRE OR CASUALTY     10  
ARTICLE 12
  INSURANCE     11  
ARTICLE 13
  DELETED     12  
ARTICLE 14
  CONDEMNATION     13  
ARTICLE 15
  WAIVER OF CLAIMS     13  
ARTICLE 16
  NONWAIVER     14  
ARTICLE 17
  WAIVER OF NOTICE     14  
ARTICLE 18
  LANDLORD’S REMEDIES     14  
ARTICLE 19
  SURRENDER OF POSSESSION     16  
ARTICLE 20
  HOLDING OVER     17  
ARTICLE 21
  COSTS, EXPENSES AND ATTORNEYS’ FEES     17  
ARTICLE 22
  COMPLIANCE WITH LAWS     18  
ARTICLE 23
  CERTAIN RIGHTS RESERVED BY LANDLORD     18  
ARTICLE 24
  ESTOPPEL     19  
ARTICLE 25
  RULES AND REGULATIONS     20  
ARTICLE 26
  PARKING     20  
ARTICLE 27
  ASSIGNMENT AND SUBLETTING     20  
ARTICLE 28
  NOTICE     21  
ARTICLE 29
  DEFAULT UNDER OTHER LEASE     23  
ARTICLE 30
  CONVEYANCE BY LANDLORD     23  
ARTICLE 31
  SUBORDINATION OF LEASE     23  
ARTICLE 32
  BROKERS     24  
ARTICLE 33
  DELETED     24  
ARTICLE 34
  MISCELLANEOUS     24  
ARTICLE 35
  EXCULPATION     26  
ARTICLE 36
  LATE PAYMENT     26  
ARTICLE 37
  COVENANT OF QUIET ENJOYMENT     27  

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  PLAN OF PREMISES  
EXHIBIT B
  BUILDING RULES AND REGULATIONS

iv

 



--------------------------------------------------------------------------------



 



WAREHOUSE LEASE

     THIS WAREHOUSE LEASE, made as of April 15, 2005, between JOHN B. SANFILIPPO
& SON, INC., a Delaware corporation (“Landlord”) and PANASONIC CORPORATION OF
NORTH AMERICA, a Delaware corporation (“Tenant”).

     WITNESSETH THAT, in consideration of the covenants and agreements
hereinafter set forth, Landlord hereby lets to Tenant and Tenant hereby leases
from Landlord the Premises described herein, on the following terms and
conditions contained in this Lease:

INTRODUCTORY ARTICLE:
BASIC LEASE PROVISIONS
AND ENUMERATION OF EXHIBITS

     A. Basic Lease Provisions. The provisions of this Introductory Article are
intended to be in outline form and are addressed in detail in other Articles of
this Lease.

LEASE TERM (Also see Article 1): Premises A: Eight (8) months

Premises B: Five (5) months and fifteen (15) days

COMMENCEMENT DATE (Also see Article 1): April 15, 2005

TERMINATION DATE (Also see Article 1): For Premises A, November 17, 2005; for
Premises B, September 1, 2005

RENTABLE SQUARE FOOTAGE: approximately 75,000 square feet (hereinafter
referred to as “Premises A” and depicted on Exhibit A); approximately 578,302
square feet (hereinafter referred to as “Premises B” and depicted on Exhibit A;
Premises A and Premises B are collectively referred to herein as the “Premises”)

1



--------------------------------------------------------------------------------



 



     RENT (Also see Article 2):

                              Rate     Annualized     Monthly Installment  
Period   PSF     Rent     of Rent  
Commencement Date -
  $ 6.90     $ 3,990,283.80     $ 332,523.65  
Premises B Termination Date
                       
 
                       
Premises B Termination
  $ 6.90     $ 517,500.00     $ 43,125.00  
Date — Premises A Termination Date
                       

     (The rental amount set forth above shall be hereinafter referred to as
“Rent”.)

     ADDITIONAL BROKER (Also see Article 32): Paine Wetzel Associates, Inc.

     B. Enumeration of Exhibits. The following exhibits and schedules are
attached hereto and incorporated herein by this reference, as though set forth
in full herein:

     
EXHIBIT A
  Plan of Premises.
 
   
EXHIBIT B
  Rules and Regulations
 
   
SCHEDULE I
  Removable Equipment

ARTICLE 1

DEMISED PREMISES; TERM

     Landlord does hereby demise and lease to Tenant, and Tenant hereby accepts,
those certain spaces as shown on the plan attached hereto and made a part hereof
as Exhibit A, located in the warehouse building known as 1707 North Randall Road
(the “Building”), situated on certain property (including all easements
appurtenant thereto) in Elgin, Illinois (the “Property”) for a term commencing
on the 15th day of April, 2005 and ending on the 1st day of September, 2005 (the
“Premises B Term”) as to Premises B and on the 17th day of November, 2005 (the
“Premises A Term”, and, together with the Premises B Term sometimes referred to
collectively as the “Term”), unless sooner terminated as provided herein,
subject to the terms, covenants, and agreements herein contained.

2



--------------------------------------------------------------------------------



 



     Landlord agrees and acknowledges that the gate at the access to the
Property from Fox Lane shall not be removed, and shall continue to be operative
as currently installed, during the Term; however, the operation of the gate and
guardhouse shall be subject to the reasonable rules and regulations of Landlord,
so long as such rules and regulations shall not prohibit access by Tenant or its
agents to the Premises.

     Notwithstanding anything set forth herein to the contrary, Tenant shall
have the right to terminate the Premises A Term and/or the Premises B Term, and
Tenant’s obligations hereunder with respect thereto, at any time upon ten
(10) days prior written notice to Landlord. Notwithstanding the foregoing, the
effective date of Tenant’s termination of either Premises A Term or the Premises
B Term, after delivery of a ten (10) day termination notice, shall not be
earlier than the expiration of the ten (10) days plus one (1) full month of both
the Premises A Term and the Premises B Term.

ARTICLE 2

RENT

     Tenant shall pay to Landlord or Landlord’s agent at the office of Landlord
or at such other place as Landlord may from time to time designate, monthly Rent
in the amount set forth in the Introductory Article, payable in advance on the
first day of each and every calendar month during the Term. If the Term
commences on a day other than the first day of a calendar month, or ends on a
day other than the last day of a calendar month, then the Rent for such
fractional month shall be prorated on the basis of 1/365th of the annual Rent
for each day of such fractional month. Rent shall be payable without any prior
notice or demand therefor and without any deductions or set-offs whatsoever,
except as expressly set forth herein. The obligation for the timely and full
payment of Rent is independent of all the obligations of Landlord under this
Lease, and no offset, deduction or setoff shall be allowed or permitted unless
otherwise specifically provided for in this Lease.

ARTICLE 3

INTENTIONALLY DELETED

ARTICLE 4

USE

     (A) Tenant may use and occupy the Premises for general office and warehouse
use and such other uses as are conducted thereon as of the date hereof. Tenant
may also use the Premises for any other lawful purposes similar to those stated
above with the prior written consent of Landlord. Tenant shall not use or permit
upon the Premises anything that will invalidate any policies of insurance now or
hereafter carried on the Building, materially impair the value of the Building
and Premises or any part thereof or materially increase the dangers, or pose
unreasonable risk of harm, to third parties (on or off of the Premises) arising
from activities thereon. Tenant will pay all extra insurance premiums which may
be caused by the use which Tenant shall make of the Premises.

3



--------------------------------------------------------------------------------



 



Tenant will not in any manner deface or injure the Building or any part thereof
or overload the floors of the Premises. Tenant will not do anything or permit
anything to be done upon the Premises in any way tending to create a public or
private nuisance, or tending to disturb any other tenant in the Building or the
occupants of neighboring property or tending to injure the reputation of the
Building or commit waste thereon. Tenant will promptly and fully comply with all
governmental, health and police requirements and regulations respecting its use
of the Premises. Tenant will not use the Premises for lodging or sleeping
purposes or for any immoral or illegal purposes. Tenant shall not conduct nor
permit to be conducted on the Premises any business which is contrary to any of
the laws of the United States of America or of the State of Illinois or which is
contrary to the ordinances of the City of Elgin. Tenant shall not at any time
manufacture, sell, or give away, and shall not at any time permit the
manufacture, sale, or gift of any spirituous, fermented, intoxicating or
alcoholic liquors or controlled substances on the Premises, except that the
foregoing shall not be deemed to prohibit the occasional use of alcoholic
beverages for entertainment purposes, so long as Tenant has in full force and
effect (and delivered to Landlord a certificate of insurance therefor) a policy
of host liquor liability or dram-shop insurance in form and amounts at all times
reasonably satisfactory to Landlord. Tenant shall not at any time sell, purchase
or give away, or permit the sale, purchase or gift of, food in any form on the
Premises, except for coffee service and vending machines for its employees or as
otherwise permitted by rules and regulations. The foregoing use prohibitions
shall be deemed to apply to any subtenant or assignee of Tenant without
requirement of further or additional notice.

     (B) Tenant agrees that it will not use, handle, generate, treat, store or
dispose of, or permit the handling, generation, treatment, storage or disposal
of any Hazardous Materials in, on, under, around or above the Premises now or at
any future time during the Term of the Lease in violation of applicable laws and
will indemnify, defend and save Landlord harmless from any and all actions,
proceedings, claims, costs, expenses and losses of any kind, including, but not
limited to, those arising from injury to any person, including death, damage to
or loss of use or value of real or personal property, and costs of investigation
and cleanup arising as a result of the use of Hazardous Materials on the
Premises by Tenant or its subtenants and assigns during the Term hereof. The
term “Hazardous Materials”, when used herein, shall include, but shall not be
limited to, any substances, materials or wastes to the extent quantities thereof
are regulated by the City of Elgin or any other local governmental authority,
the State of Illinois, or the United States of America because of toxic,
flammable, explosive, corrosive, reactive, radioactive or other properties that
may be hazardous to human health or the environment, including asbestos and
including any materials or substances that are listed in the United States
Department of Transportation Hazardous Materials Table, as amended, 49 C.F.R.
172.101, or in the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. subsections 9601 et seq., or the Resources
Conservation and Recovery Act, as amended, 42 U.S.C. subsections 6901 et seq.,
or any other applicable governmental regulation imposing liability or standards
of conduct concerning any hazardous, toxic or dangerous substances, waste or
material, now or hereafter in effect. Tenant does hereby indemnify, defend and
hold harmless the Landlord and its agents and their respective officers,
directors, beneficiaries, shareholders, partners, agents and employees and
Landlord’s lender or lenders holding a mortgage on the Property from all fines,
suits, procedures, claims and actions of every kind, and all costs associated
therewith (including reasonable attorneys’ and consultants’ fees) arising by,
through or under Tenant, its agents, subtenants, assigns, employees,
contractors, servants and invitees and out of or in any way connected with any
deposit, spill, discharge or other release of Hazardous Materials that occurs
during the Term of this Lease, at or from the Premises, or which arises at any
time from

4



--------------------------------------------------------------------------------



 



Tenant’s use or occupancy of the Premises, or from Tenant’s failure to provide
all information, make all submissions, and take all steps required by all
applicable governmental authorities. Landlord agrees and acknowledges that the
foregoing indemnity by Tenant does not apply to any liability arising from the
acts or omissions of Landlord or other Tenants or occupants of the Building or
the agents or employees of any of the foregoing. Tenant’s obligations and
liabilities under this paragraph shall survive the expiration of the Term of
this Lease. Tenant acknowledges that it has had ample opportunity to inspect the
Premises and perform any environmental assessments it considers appropriate to
determine the environmental condition of the Premises, that Tenant has not
relied on any representation of the Landlord regarding such condition, and that
Tenant has consulted its own experts and independently satisfied itself
regarding the environmental condition of the Premises.

ARTICLE 5

SERVICES

     Landlord shall provide, except as otherwise provided herein and subject to
applicable government codes, rules, regulations, and guidelines applicable
thereto, and further subject to Landlord’s inability to provide due to
circumstances beyond Landlord’s reasonable control whether mandatory or
voluntary, the following services:

     (A) Air-cooling and heat to provide a temperature condition consistent with
similar buildings in the northwest suburban Chicago area, daily from 7:00 A.M.
to 6:00 P.M. (Saturdays to 1:00 P.M.), Sundays and holidays excepted. Whenever
heat-generating machines or equipment installed by Tenant affect the temperature
otherwise maintained by Landlord in the Premises, Landlord shall be relieved of
responsibility for maintaining the air conditioning standards applicable to the
Building, and in such event Tenant shall (1) discontinue use of such
heat-generating machines or equipment, or (2) install supplementary air
conditioning units in the Premises, the cost, installation, operation and
maintenance of which shall be paid by Tenant. Tenant agrees that at all times it
will cooperate with Landlord and abide by all reasonable regulations and
requirements which Landlord may prescribe for the proper functioning of the
ventilating and air conditioning systems.

     (B) Water for drinking, lavatory and toilet purposes drawn through fixtures
installed by the Landlord, or by Tenant with Landlord’s written consent, from
regular Building supply at the prevailing temperature. Tenant shall pay Landlord
at rates fixed by Landlord for water furnished for any other purpose. Tenant
shall not waste or permit the waste of water.

     (C) Electrical service to the Premises. Tenant agrees that if it purchases
any lamps, bulbs, ballasts and starters used in the Premises from anyone other
than Landlord, all such items shall be of the same type as those used in the
Building. Landlord agrees that it shall provide Tenant use of the existing
supplemental electrical generator serving the Building reasonably adequate to
operate life safety systems such as, but not limited to, emergency lighting and
security/fire prevention controls, in the event standard electrical service to
the Building becomes unavailable, but Tenant acknowledges and agrees that
Landlord shall not be responsible for repairing, replacing or installing any new
generator equipment except to the extent required to comply with any applicable
ordinances, codes or government regulations.

5



--------------------------------------------------------------------------------



 



     (D) Security service including, without limitation, key card or similar
secured entry system at all times, with Tenant being responsible for the cost of
any keys or identification cards necessary for Tenant’s use of such system in
excess of four hundred fifty (450) keys or cards (including the keys or cards
furnished to Tenant pursuant to the Office Lease (as hereinafter defined)).

     (E) Access to (1) the rooftop of the Building and such other parts thereof
as may be necessary for the use, at Tenant’s sole cost and expense, of a
satellite dish and/or antenna as currently located thereon, and (2) cabling and
conduit now installed as may be reasonably necessary in connection with Tenant’s
use and occupancy of the Premises, including, without limitation, such
reasonable access to all of the foregoing as may be necessary for the repair,
maintenance or replacement thereof by Tenant or its agents. Tenant hereby
indemnifies and holds Landlord harmless for any and all work conducted pursuant
to this subparagraph (E) and agrees to promptly repair the Building to the
extent it is damaged by any such work. Tenant shall provide to Landlord the
names of the contractors that it employs to conduct such work and shall provide
any other information reasonably requested by Landlord including, but not
limited to, insurance from the contractors naming Landlord an additional
insured.

     (F) Life safety systems, telecommunications equipment and cabling, and
natural gas distribution system, all as currently installed on the Building and
the Property or upgraded by Landlord.

     (G) Such additional services on such terms and conditions as may be
mutually agreed upon by Landlord and Tenant.

     So long as Landlord or any other entity operates a cafeteria, health club,
conference center, central mail/package receiving room or other similar amenity
on the Property for use by employees of Landlord or any affiliate of Landlord or
other tenants of the Property, Landlord agrees that Tenant’s employees shall
have full access to such facilities and, if a cost is charged therefor, at the
lowest cost offered to any other users thereof. In the event Landlord elects not
to operate a cafeteria on the Property, and if Tenant operates the cafeteria at
Tenant’s sole cost and expense pursuant to that certain Office Lease dated
April 15, 2005 by and between Landlord and Tenant (“Office Lease”), Tenant
agrees that Landlord’s employees or any other tenant of the Property shall have
full access to such facilities and, if a cost is charged therefor, at the lowest
cost offered to any other users thereof.

     Tenant agrees that neither Landlord nor any company, firm, or individual
operating, maintaining, repairing, managing or supervising the plant or
facilities furnishing any of the above services, nor any of their respective
agents or employees shall be liable to Tenant, or any of Tenant’s subtenants,
assigns, employees, agents, customers or invitees or anyone claiming through, by
or under Tenant, for any damages, injuries, losses, expenses, claims or causes
of action, because of any interruption, diminution, delay or discontinuance at
any time for any reason in the furnishing of any of the above services, except
solely if caused by the gross negligence or recklessness of Landlord or its
agents; nor shall any such interruption, diminution, delay or discontinuance
relieve Tenant from full performance of Tenant’s obligations under this Lease.
Notwithstanding the foregoing, in the event that any interruption or
discontinuance is caused by the gross negligence or recklessness of Landlord or
its agents and such interruption or discontinuance continues beyond ten
(10) consecutive

6



--------------------------------------------------------------------------------



 



business days in the Premises, or any portion thereof, and on account of such
interruption or disturbance the Premises becomes substantially untenantable,
Rent shall abate proportionately for so long as Tenant remains unable to conduct
its business in the Premises or such portion thereof. Landlord agrees to use
reasonable efforts to restore any such interrupted or discontinued service as
soon as reasonably practicable. Landlord shall not be responsible for any
interruption or discontinuance described above caused by third parties (other
than its agents as set forth above) or by an act of God.

ARTICLE 6

POSSESSION

     Landlord shall deliver possession of the Premises on the Commencement Date.
If Tenant shall enter possession of all or any part of the Premises prior to the
date fixed above for the first day of the Term, all of the covenants and
conditions of this Lease shall be binding upon the parties hereto in respect of
such possession the same as if the first day of the Term had been fixed as of
the date when Tenant entered such possession except that Tenant shall not pay
Rent for the period prior to the first day of the Term of this Lease.

ARTICLE 7

CONDITION OF PREMISES

     Tenant’s taking possession of any portion of the Premises shall be
conclusive evidence as against Tenant that such portion of the Premises were in
good order and satisfactory condition when the Tenant took possession. Tenant
acknowledges that it owned the Building prior to the commencement of the Term of
this Lease, that Tenant has had ample opportunity to inspect the Premises and
perform any inspections or assessments it considers appropriate to determine the
condition of the Premises, that Tenant has not relied on any representation of
Landlord regarding such condition, that Tenant has consulted its own experts and
independently satisfied itself regarding the condition of the Premises, and that
Tenant has accepted the Premises “ AS-IS, WHERE-IS” with all faults. No promise
of the Landlord to alter, remodel, repair or improve the Premises or the
Building and no representations respecting the condition of the Premises or the
Building have been made by Landlord to Tenant.

7



--------------------------------------------------------------------------------



 



ARTICLE 8

REPAIRS

     Except as may otherwise be provided in Article 11 of this Lease, and
subject to the provisions of Article 9 of this Lease, Tenant shall, at its sole
cost and expense, keep the Premises in good order, repair and tenantable
condition at all times during the Term, ordinary wear and tear excepted,
provided, however, that Tenant shall not be required to repair or replace broken
or damaged exterior window glass unless such replacement or repair is
necessitated by the act, failure to act, or neglect of Tenant, its subtenants,
assigns, servants, employees, agents, invitees or guests. If Tenant does not
make such repairs and replacements as described above within a reasonable time,
Landlord may, but need not, make such repairs and replacements and the costs
paid or incurred by Landlord for such repairs and replacements (including
Landlord’s overhead and profit, and the cost of general conditions) shall be
deemed additional Rent reserved under this Lease due and payable within thirty
(30) days after Tenant’s receipt of an itemized invoice and supporting
documentation. Landlord may, but shall not be required so to do, enter the
Premises at all reasonable times upon prior written notice to Tenant (except in
the event of any emergency) to make any repairs, alterations, improvements or
additions, including, but not limited to, ducts and all other facilities for
heating and air conditioning service, as Landlord shall desire or deem necessary
for the safety, maintenance, repair, preservation or improvement of the
Building, or as Landlord may be required or requested to do by the City of Elgin
or by the order or decree of any court or by any other proper authority.

     In the event Landlord or its agents or contractors shall elect or be
required to make repairs, alterations, improvements or additions to the Premises
or the Building, Landlord shall be allowed to take into and upon the Premises
all material that may be required to make such repairs, alterations,
improvements or additions and, during the continuance of any of said work, to
temporarily close doors, entryways, public space and corridors in the Building
and to interrupt or temporarily suspend any services and facilities without
being deemed or held guilty of an eviction of Tenant or for damages to Tenant’s
property, business or person, and the Rent reserved herein shall in no way abate
while said repairs, alterations, improvements or additions are being made, and
Tenant shall not be entitled to maintain any set-off or counterclaim for damages
of any kind against Landlord by reason thereof. Landlord may, at its option,
make all such repairs, alterations, improvements or additions in and about the
Building and the Premises during ordinary business hours, but if Tenant desires
to have the same done at any other time, Tenant shall pay for all overtime and
additional expenses resulting therefrom. Landlord agrees to use all reasonable
efforts to minimize any interference with Tenant’s business operations in the
Premises and shall remain liable for its or its agents’ gross negligence.

8



--------------------------------------------------------------------------------



 



ARTICLE 9

ALTERATIONS

     Tenant shall not, without the prior written consent of Landlord in each
instance obtained, which consent shall not be unreasonably withheld, delayed or
conditioned, make any repairs, replacements, alterations, improvements or
additions to the Premises, provided, however, no such consent shall be required
with respect to cosmetic alterations or any separate security system for the
Premises installed by Tenant, in which case Tenant shall deliver to Landlord all
system codes, contact information for the applicable security company, and a
copy of any keys to such system. In the event Tenant desires to make any
alterations, improvements or additions pursuant to this Article 9, or any
repairs or replacements pursuant to Article 8 of this Lease, Tenant shall prior
to commencing any such work:

     (a) In the event such work is structural or affects mechanical systems,
submit to Landlord for review plans and specifications showing such work in
reasonable detail;

     (b) Furnish Landlord with the names and addresses of all contractors and
copies of all contracts with such contractors;

     (c) Furnish commercially reasonable certificates of insurance from all
contractors performing such work evidencing commercial general liability,
automobile liability, employer’s liability and worker’s compensation insurance,
the last in statutory amounts; and

     (d) Provide Landlord with copies of all necessary permits evidencing
compliance with all ordinances and regulations of the City of Elgin or any
department or agency thereof, and with the requirements of all statutes and
regulations of the State of Illinois or any department or agency thereof.

     Tenant hereby agrees to protect, defend, indemnify and hold Landlord, the
Building and the Property harmless from and against any and all liabilities of
every kind and description which may arise out of or in connection with such
repairs, replacements, alterations, improvements or additions by Tenant or any
subtenant or assign of Tenant.

     Upon completing any of such repairs, replacements, alterations,
improvements or additions, Tenant shall furnish Landlord with contractors’
affidavits, sworn statements, full and final waivers of lien and receipted bills
covering all labor and material expended and used and, in the event such work is
structural or affects mechanical systems or is of a type for which such plans
and specifications are customarily prepared, two (2) sets of final as-built
plans and specifications. All repairs, replacements, alterations, improvements
and additions shall comply with all reasonable insurance requirements and with
all ordinances and regulations of the City of Elgin or any department or agency
thereof and with the requirements of all statutes and regulations of the State
of Illinois or of any department or agency thereof. All repairs, replacements,
alterations, improvements and additions shall be constructed in a good and
workmanlike manner and only good grades of material shall be used.

9



--------------------------------------------------------------------------------



 



     Landlord agrees to inform Tenant at the time any such alterations are
approved or, if such approval is not required, upon the request of Tenant, if
such alterations will be required to be removed upon expiration or early
termination hereof. All alterations, improvements, additions, repairs, or
replacements, whether temporary or permanent in character, including, without
limitation, wall coverings, carpeting and other floor coverings, special
lighting installations, built-in or attached shelving, cabinetry, and mirrors,
made by Landlord or Tenant in or upon the Premises and not required to the
removed as aforesaid shall become Landlord’s property and shall remain upon the
Premises at the termination of this Lease by lapse of time or otherwise without
compensation to Tenant (excepting only Tenant’s movable office furniture, trade
fixtures, office equipment and the equipment listed on Schedule I attached
hereto).

ARTICLE 10

COVENANT AGAINST LIENS

     Nothing contained in this Lease shall authorize or empower Tenant to do any
act which shall in any way encumber Landlord’s title to the Building, Property
or Premises, nor in any way subject Landlord’s title to any claims by way of
lien or encumbrance whether claimed by operation of law or by virtue of any
expressed or implied contract of Tenant, and any claim to a lien upon the
Building, Property or Premises arising from any act or omission of Tenant shall
attach only against Tenant’s interest and shall in all respects be subordinate
to Landlord’s title to the Building, Property and Premises. If Tenant has not
removed or bonded over any such lien or encumbrance within thirty (30) days
after written notice to Tenant by Landlord, Landlord may, but shall not be
obligated to, pay the amount necessary to remove such lien or encumbrance,
without being responsible for making any investigation as to the validity or
accuracy thereof, and the amount so paid, together with all costs and expenses
(including attorneys’ fees) incurred by Landlord in connection therewith, shall
be deemed additional Rent reserved under this Lease due and payable within
thirty (30) days after Tenant’s receipt of notice of such payment by Landlord
and supporting documentation.

ARTICLE 11

DAMAGE OR DESTRUCTION BY FIRE OR CASUALTY

     (A) If the Premises or any part of the Building shall be damaged by fire or
other casualty and if such damage does not render all or a substantial portion
of the Premises or the Building untenantable, then, except as expressly
hereinafter set forth, Landlord shall proceed to repair and restore the same to
its prior existing condition with reasonable promptness, subject to reasonable
delays for insurance adjustments and delays caused by matters beyond Landlord’s
control. If any such damage renders all or a substantial portion of the Premises
or the Building untenantable, Landlord or Tenant shall have the right to
terminate this Lease by notice delivered to the other within thirty (30) days
after such casualty. If neither party elects to terminate this Lease, Landlord
shall proceed with reasonable promptness and all due diligence to repair and
restore the Premises, subject to reasonable delays for insurance adjustments and
delays caused by matters beyond Landlord’s control, and also subject to zoning
laws and building codes then in effect. Landlord shall have no liability to
Tenant so long as Landlord shall proceed with reasonable promptness and due
diligence to complete the same. In addition to the foregoing, either Landlord or
Tenant shall have the right to

10



--------------------------------------------------------------------------------



 



terminate this Lease if a material casualty damages the Premises during the last
three (3) months of the Term, by delivering notice thereof to the other within
ten (10) days after such casualty. Notwithstanding anything to the contrary
herein set forth, Tenant shall not have the right to terminate this Lease
pursuant to this Article 11 if the damage or destruction was caused by the
intentional or negligent act of Tenant, its subtenants, assigns, agents or
employees.

     (B) In the event any such fire or casualty damage not caused by the
intentional or negligent act of Tenant, its agents or employees, renders the
Premises substantially untenantable and Tenant is not occupying the Premises and
if this Lease shall not be terminated pursuant to the foregoing provisions of
this Article 11 by reason of such damage, then Rent shall abate during the
period beginning with the date of such damage and ending with the date when
Landlord substantially completes its repair and restoration work. Such abatement
shall be in an amount bearing the same ratio to the total amount of Rent for
such period as the portion of the Premises being repaired and restored by
Landlord and not heretofore delivered to Tenant from time to time bears to the
entire Premises. In the event of termination of this Lease pursuant to this
Article 11, Rent shall be apportioned on a per diem basis and be paid to the
date of such fire or other casualty.

     (C) In the event of any such fire or other casualty, and if this Lease is
not terminated pursuant to the foregoing provisions of this Lease, Tenant shall
repair and restore any portion of alterations, additions or improvements made by
or on behalf of Tenant in the Premises.

ARTICLE 12

INSURANCE

     In consideration of the leasing of the Premises at the rental stated in
Article 2, Landlord and Tenant agree to provide insurance and allocate the risk
of loss as follows:

          (a) Tenant, at its sole cost and expense but for the mutual benefit of
Landlord and Tenant (when used in this Article the term “Landlord” shall include
Landlord and its officers, agents, servants and employees, lenders holding a
mortgage on the Property and, if Landlord is succeeded by a land trust, its
beneficiaries, and the term “Tenant” shall include Tenant and its officers,
agents, servants and employees), shall purchase and keep and maintain in force
and effect during the Term hereof, insurance under policies issued by insurers
of recognized responsibility on its trade fixtures, merchandise, inventory,
contents, furniture, equipment or other personal property located in the
Premises protecting Landlord and Tenant from damage or other loss caused by fire
or other casualty including, but not limited to, vandalism and malicious
mischief, perils covered by all risk and extended coverage, theft, sprinkler
leakage, water damage (however caused), explosion, malfunction or failure of
heating and cooling or other apparatus, and other similar risks in amounts not
less than the full insurable replacement value of such property. Such insurance
shall provide that it is specific and not contributory and shall name the
Landlord as an additional insured party and shall contain a replacement cost
endorsement. Tenant shall deliver certificates of insurance evidencing such
coverage upon execution hereof and thereafter not less than twenty (20) days
prior to the expiration date of any such policy.

          (b) During the Term of this Lease, Tenant shall obtain and promptly
pay all premiums for Commercial General Liability Insurance with broad form
extended coverage including

11



--------------------------------------------------------------------------------



 



Contractual Liability Insurance with respect to and against claims occurring
upon in or about the Premises and the business operated by Tenant and any
subtenant in the Premises with a minimum coverage of a combined single limit of
$2,000,000.00, and all such policies and renewals thereof shall name the
Landlord and the Tenant as insureds. All policies of insurance shall provide
that the insurer shall endeavor to deliver to Landlord prior written notice of
cancellation of said policies. On or before the Commencement Date of the term of
this Lease, and thereafter not less than twenty (20) days prior to the
expiration dates of said policy or policies, Tenant shall provide certificates
of insurance evidencing coverages required by this Lease.

     All the insurance required under this Lease shall be issued by insurance
companies authorized to do business in the State of Illinois with a financial
rating of at least a A+ as rated in the most recent edition of Best’s Insurance
Reports and in business for the past five years.

     Landlord agrees to purchase and keep in force and effect insurance on the
Building against fire and such other risks as may be included in extended
coverage insurance from time-to-time in the amount of the full insurable value
of the Building including, without limitation, non-trade fixtures, wall and
floor coverings, lighting fixtures and built-in cabinets and bookshelves. Such
policies shall contain a replacement cost endorsement and a clause pursuant to
which the insurance carriers waive all rights of subrogation against the Tenant
with respect to losses payable under such policies, except for the amount of any
deductible under such policies.

     By this section, Landlord and Tenant intend that the risk of loss or damage
as described above be borne by responsible insurance carriers to the extent
above provided, and Landlord and Tenant hereby release each other and agree to
look solely to, and to seek recovery only from, their respective insurance
carriers in the event of a loss of a type described above to the extent that
such coverage is agreed to be provided hereunder. For this purpose, any
applicable deductible amount shall be treated as though it were recoverable
under such policies. Landlord and Tenant agree that applicable portions of all
monies collected from such insurance shall be used toward the full compliance of
the obligations of Landlord and Tenant under this Lease in connection with
damage resulting from fire or other casualty.

ARTICLE 13

INTENTIONALLY DELETED

12



--------------------------------------------------------------------------------



 



ARTICLE 14

CONDEMNATION

     If the whole or any material part of the Building or Property, other than a
part which does not interfere with the maintenance or operation thereof, shall
be taken or condemned by any competent authority for any public or quasi-public
use or purpose or if any adjacent property or street shall be condemned or
improved in such manner as to require the use of any part of the Premises or of
the Building, other than a part which does not interfere with the maintenance or
operation thereof, or a conveyance is made in lieu of such a taking, the Term,
at the option of Landlord, shall end upon the date when the possession of the
part so taken shall be vested in such authority. If the whole or any part of the
Premises shall be taken or condemned by any competent authority for any public
or quasi-public use or purpose or a conveyance is made in lieu of such a taking,
the Term, at the option of Tenant, shall end upon the date when the possession
of the part so taken shall be vested in such authority. Landlord shall be
entitled to receive the entire award including all income, rents, any interest
thereon and any other compensation for any taking or conveyance without any
payment to Tenant, the Tenant hereby assigning to the Landlord the Tenant’s
interest therein, if any, excluding any award Tenant shall be entitled to claim,
prove and receive as a separate award in the condemnation proceeding for its
relocation, leasehold improvements or trade fixtures. Current Rent shall be
apportioned as of the date of vesting in such authority.

ARTICLE 15

WAIVER OF CLAIMS

     Tenant agrees that, to the extent not expressly prohibited by law, Landlord
and its lenders, officers, agents, servants and employees shall not be liable
for (nor shall Rent abate as a result of) any direct or consequential damage
(including damage claimed for actual or constructive eviction) either to person
or property sustained by Tenant, its subtenants, assigns, officers, servants,
employees, agents, invitees or guests due to the Building or any part thereof or
any appurtenances thereof becoming out of repair, or due to the happening of any
accident in or about said Building, or due to any act or neglect of any tenant
or occupant of said Building or of any other person. This provision shall apply
particularly (but not exclusively) to damage caused by water, snow, frost,
steam, sewage, gas, electricity, sewer gas or odors or by the bursting, leaking
or dripping of pipes, faucets and plumbing fixtures and windows, and shall apply
without distinction as to the person whose act or neglect was responsible for
the damage and whether the damage was due to any of the causes specifically
enumerated above or to some other cause of an entirely different kind. Tenant
further agrees that all of Tenant’s personal property in the Premises or the
Building shall be at the risk of Tenant only and that Landlord shall not be
liable for any loss or damage thereto or theft thereof. Notwithstanding the
foregoing, Landlord shall not hereby be exculpated from any liability arising
from its or its agents’ gross negligence.

13



--------------------------------------------------------------------------------



 



ARTICLE 16

NONWAIVER

     No waiver of any condition expressed in this Lease shall be implied by any
neglect of Landlord to enforce any remedy on account of the violation of such
condition if such violation be continued or repeated subsequently, and no
express waiver shall affect any condition other than the one specified in such
waiver and that one only for the time and in the manner specifically stated. No
receipt of moneys by Landlord from Tenant after the termination in any way of
the Term or of Tenant’s right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the Term or affect any notice given
to Tenant prior to the receipt of such moneys, it being agreed that after the
service of notice or the commencement of a suit or after final judgment for
possession of the Premises Landlord may receive and collect any Rent or other
sums due, and such payment shall not waive or affect said notice, suit or
judgment.

ARTICLE 17

WAIVER OF NOTICE

     Except as provided in Article 18 hereof, Tenant hereby expressly waives the
service of any notice of intention to terminate this Lease or to re-enter the
Premises and waives the service of any demand for payment of Rent or for
possession and waives the service of any other notice or demand prescribed by
any statute or other law.

ARTICLE 18

LANDLORD’S REMEDIES

     If (a) default shall be made in the payment of the Rent or any installment
thereof or in the payment of any other sum required to be paid by Tenant under
this Lease, or under the terms of any other agreement between Landlord and
Tenant, and such default shall continue for ten (10) days after written notice
to Tenant, or (b) if default shall be made in the full and prompt performance of
any of the other covenants or conditions which Tenant is required to observe and
perform and such default shall continue for thirty (30) days after written
notice to Tenant or, if such default is not susceptible of cure within thirty
(30) days, within such additional period as may be reasonable so long as Tenant
is engaged in the diligent cure thereof, or (c) if the interest of Tenant in
this Lease shall be levied on under execution or other legal process, or (d) if
any petition shall be filed by or against Tenant to declare Tenant a bankrupt or
to delay, reduce or modify Tenant’s debts or obligations, and, if filed against
Tenant, is not dismissed within sixty (60) days, or (e) if any petition shall be
filed or other action taken to reorganize or modify Tenant’s capital structure,
if Tenant be a corporation or other entity, or (f) if Tenant be declared
insolvent according to law or if any assignment of Tenant’s property shall be
made for the benefit of creditors, or (g) if a receiver or trustee is appointed
for

14



--------------------------------------------------------------------------------



 



Tenant or its property, then Landlord may treat the occurrence of any one or
more of the foregoing events as a breach of this Lease, and thereupon at its
option may, without notice or demand of any kind to Tenant or any other person,
but subject to the duty to mitigate its damages stated below, have any one or
more of the following described remedies in addition to all other rights and
remedies provided at law or in equity:

     (i) Landlord may terminate this Lease and the Term created hereby, in which
event Landlord may forthwith repossess the Premises and be entitled to recover
forthwith as damages a sum of money equal to the present value of the Rent
provided to be paid by Tenant for the balance of the stated Term of the Lease,
less the fair rental value of the Premises for said period, and any other sum of
money and damages owed by Tenant to Landlord.

     (ii) Landlord may terminate Tenant’s right of possession and may repossess
the Premises by forcible entry and detainer suit or otherwise, without demand or
notice of any kind to Tenant and without terminating this Lease, in which event
Landlord shall use its reasonable efforts to relet the Premises, for such amount
of rent and upon such terms as shall be reasonably satisfactory to Landlord
(including the right to relet the Premises for a lease term which is greater or
lesser than that remaining under the Term of this Lease and the right to relet
the Premises as a part of a larger area and the right to change the character or
use made of the Premises). For the purpose of such reletting, Landlord is
authorized to decorate or to make any repairs, changes, alterations or additions
in or to the Premises that may be reasonably necessary. Landlord’s duty to
mitigate its damages under this subparagraph (ii) shall be limited to a duty to
attempt to relet the Premises by listing the Premises for lease with Grubb &
Ellis (or similar type of commercial real estate broker familiar with similar
properties in the area) pursuant to an agreement that imposes usual and
customary marketing obligations on the listing broker within fifteen (15) days
of Landlord’s actual knowledge of the Tenant’s default hereunder, and to
continue to list the Premises for lease for a period of one hundred twenty
(120) days thereafter. Failure of Landlord to lease the Premises prior to any
other vacant space in the Building shall not be deemed a failure to mitigate
under this subparagraph (ii). If (A) Landlord shall fail to relet the Premises
within said one hundred twenty (120) day period or (B) the Premises are relet
and a sufficient sum shall not be realized from such reletting after paying the
expenses of the collection of the Rent to satisfy the Rent provided for in this
Lease to be paid, then Tenant shall pay to Landlord as damages a sum equal to
the amount of the Rent accrued and unpaid from the date of default until
expiration of the Term or any Extension Term then in effect under the Lease, or,
if the Premises have been relet, Tenant shall satisfy and pay any such
deficiency upon demand therefor from time to time, and Tenant agrees that
Landlord may file suit to recover any sums falling due under the terms of this
paragraph and any other sums due under this Lease from time to time and that no
suit or recovery of any portion due Landlord hereunder shall be any defense to
any subsequent action brought for any amount not theretofore reduced to judgment
in favor of Landlord.

     In the case of such termination of the Lease or Tenant’s right of
possession, Tenant shall indemnify Landlord against all reasonable costs and
expenses incurred in collecting amounts due from Tenant under this Lease
(including reasonable attorneys’ fees, litigation expenses and the like) and
recovering possession of the Premises.

15



--------------------------------------------------------------------------------



 



     Tenant hereby waives trial by jury in any action or proceeding brought by,
through or under Landlord, under or in connection with this Lease.

     Tenant hereby agrees that to the extent any of the foregoing notice periods
provided for in this Article 18 and elsewhere in this Lease are greater than the
notice periods required under the statutes of the State of Illinois, such
greater notice periods as are provided for herein shall substitute for any such
statutory notice periods, and any notices given pursuant to the terms hereof
shall be deemed the notice required by any such statutes.

ARTICLE 19

SURRENDER OF POSSESSION

     (A) On or before the date this Lease and the Term hereby created terminates
with respect to each of Premises A and Premises B, or on or before the date
Tenant’s right of possession terminates, whether by lapse of time or at the
option of Landlord pursuant to the terms and provisions of this Lease, Tenant
shall:

     (i) restore the applicable portion of the Premises to reasonably good
condition (except as otherwise provided hereinafter or in Article 11 of this
Lease), ordinary wear and tear excepted, and remove those alterations,
improvements or additions installed during the Term, whether installed by
Landlord or Tenant, if such removal is required pursuant to Article 9 above;

     (ii) remove from the applicable portion of the Premises and the Building
all of Tenant’s personal property; and

     (iii) surrender possession of the applicable portion of the Premises to
Landlord in a clean condition free of all rubbish and debris.

Notwithstanding the foregoing, Tenant may remove any of the items listed in
Schedule II to that certain Agreement for Purchase and Sale dated December 2,
2004 by and between Landlord and Tenant that are located in the Premises, and
Tenant shall not be required to repair any damage caused by such removal, except
that Tenant shall repair any damage to base building mechanical systems caused
by such removal.

     (B) If Tenant shall fail or refuse to deliver the Premises in the
above-described condition on or before the above-specified dates, Landlord may
enter into and upon the applicable portion of the Premises and put such portion
of the Premises in such condition and recover from Tenant Landlord’s cost of so
doing. If Tenant shall fail or refuse to comply with Tenant’s duty to remove all
personal property from the Premises and the Building on or before the
above-specified dates, the parties hereto agree and stipulate that Landlord may
enter into and upon the applicable portion of the Premises and may, at its
election:

     (i) treat such failure or refusal as an offer by Tenant to transfer title
to such personal property to Landlord, in which event title thereto shall
thereupon pass under this

16



--------------------------------------------------------------------------------



 



Lease as a bill of sale to and vest in Landlord absolutely without any cost
either by set-off, credit allowance or otherwise, and Landlord may retain,
remove, sell, donate, destroy, store, discard, or otherwise dispose of all or
any part of said personal property in any manner that Landlord shall choose;

     (ii) treat such failure or refusal as conclusive evidence, on which
Landlord or any third party shall be entitled absolutely to rely and act, that
Tenant has forever abandoned such personal property, and without accepting title
thereto, Landlord may, at Tenant’s expense, remove, store, destroy, discard or
otherwise dispose of all or any part thereof in any manner that Landlord shall
choose without incurring liability to Tenant or to any other person. In no event
shall Landlord ever become or accept or be charged with the duties of a bailee
(either voluntary or involuntary) of any personal property, and the failure of
Tenant to remove all personal property from the Premises and the Building shall
forever bar Tenant from bringing any action or from asserting any liability
against Landlord with respect to any such property which Tenant fails to remove.
If Tenant shall fail or refuse to surrender possession of the Premises to
Landlord on or before the above-specified dates, Landlord may forthwith re-enter
the Premises and repossess itself thereof as of its former estate and remove all
persons and effects therefrom, using such force as may be necessary, without
being guilty of any manner of trespass or forcible entry or detainer.

ARTICLE 20

HOLDING OVER

     Tenant shall pay to Landlord one hundred fifty percent (150%) of the Rent
then applicable for each month or portion thereof Tenant shall retain possession
of the Premises or any part thereof after the termination of this Lease as it
pertains to such part of the Premises as Landlord’s sole damages remedy. The
provisions of this Article shall not operate as a waiver by Landlord of any
right of re-entry hereinbefore provided.

ARTICLE 21

COSTS, EXPENSES AND ATTORNEYS’ FEES

     In case Landlord shall, without fault on its part, be made a party to any
litigation commenced by or against Tenant, then Tenant shall pay all reasonable
costs, expenses and attorneys’ fees incurred or paid by Landlord in connection
with such litigation. Tenant shall also pay all reasonable costs, expenses and
attorneys’ fees that may be incurred or paid by Landlord in enforcing any of
Tenant’s covenants and agreements in this Lease. In case Tenant shall, without
fault on its part, be made a party to any litigation commenced by or against
Landlord, then Landlord shall pay all reasonable costs, expenses and attorneys’
fees incurred or paid by Tenant in connection with such litigation. Landlord
shall also pay all reasonable costs, expenses and attorneys’ fees that may be
incurred or paid by Tenant in enforcing any of Landlord’s covenants and
agreements in this Lease.

17



--------------------------------------------------------------------------------



 



ARTICLE 22

COMPLIANCE WITH LAWS

     Tenant and Landlord shall operate the Premises and Building respectively in
compliance with all applicable federal, state, and municipal laws, ordinances
and regulations and shall not knowingly, directly or indirectly, make any use of
the Premises or Building which is prohibited by any such laws, ordinances or
regulations. Landlord agrees not to cause any rezoning or zoning variations to
become effective during the Term which would render illegal Tenant’s permitted
uses of the Premises.

ARTICLE 23

CERTAIN RIGHTS RESERVED BY LANDLORD

     Landlord shall have the following rights, exercisable without notice,
except as set forth below, and without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim for set-off or abatement of Rent, except that Landlord shall remain liable
for its and its agents’ gross negligence:

     (a) To name the Building and to change the Building’s name or street
address.

     (b) To install, affix and maintain any and all signs on the exterior and
interior of the Building.

     (c) To designate and approve, prior to installation, all types of window
shades, blinds, drapes, and other similar equipment, and to control all internal
lighting that may be visible from the exterior of the Building.

     (d) On reasonable prior notice to Tenant, to show the Premises to
(i) prospective tenants at reasonable hours and, if vacated, to decorate,
remodel, repair or otherwise prepare the Premises for re-occupancy without
affecting Tenant’s obligation to pay Rent, and (ii) others having a legitimate
interest at any time during the Term of this Lease.

     (e) To retain at all times, and to use in appropriate instances, keys and
combinations to all doors into the Premises. No locks or combinations shall be
changed without the prior written consent of Landlord.

     (f) To decorate or to make repairs and/or replacement of windows, Building
façade or any components of the Building envelope or other Building systems (in
Landlord’s sole discretion) or any other repairs, alterations, additions, or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes to enter upon the Premises at reasonable
times with prior written notice to Tenant, and, during the continuance of any of
said work, to temporarily close doors, entryways, public space and corridors in
the Building and to interrupt or temporarily suspend Building services

18



--------------------------------------------------------------------------------



 



and facilities, all without abatement of Rent or affecting any of Tenant’s
obligations hereunder, so long as the Premises are reasonably accessible and
useable.

     (g) To have and retain a paramount title to the Premises free and clear of
any act of Tenant purporting to burden or encumber it.

     (h) To grant to anyone the exclusive right to conduct any business or
render any service in or to the Building, provided such exclusive right shall
not operate to exclude Tenant from the use expressly permitted herein.

     (i) To approve the weight, size and location of safes, filing systems and
other heavy equipment and bulky articles in and about the Premises and the
Building (so as not to overload the floors of the Premises), and to require all
such items and furniture and similar items to be moved into and out of the
Building and Premises only at such times and in such manner as Landlord shall
direct in writing. Any damages done to the Building or Premises or to other
tenants in the Building by taking in or putting out safes, furniture and other
items, or from overloading the floor in any way, shall be paid by Tenant.
Movements of Tenant’s property into or out of the Building and within the
Building are entirety at the risk and responsibility of Tenant.

     (j) To construct additions to the Building in such locations as may be
designated by Landlord from time to time. Landlord agrees that any such
construction shall not prohibit or impair Tenant’s use of either Premises A or
Premises B. Any newly constructed areas of the Building shall not be deemed part
of either Premises A or Premises B hereunder.

     Landlord may enter upon the Premises and may exercise any or all of the
foregoing rights hereby reserved without being deemed guilty of an eviction or
disturbance of Tenant’s use or possession and without being liable in any manner
to Tenant, except to the extent of any liability arising from Landlord’s or its
agents’ gross negligence.

ARTICLE 24

ESTOPPEL

     Tenant agrees that from time to time upon not less than ten (10) business
days’ prior request by Landlord, Tenant or Tenant’s duly authorized
representative having knowledge of the following facts shall deliver to Landlord
a statement in writing certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications that the Lease as modified
is in full force and effect); (b) the dates to which the Rent and other charges
have been paid; (c) that neither Landlord, to the Tenant’s knowledge, nor Tenant
is in default under any provision of this Lease, or, if in default, the nature
thereof in detail; (d) that there are no offsets or defenses to the payment of
Rent, additional charges or any other sums payable under this Lease or, if there
are any such offsets or defenses, specifying such in detail; and (e) such
further factual matters as may be reasonably requested by Landlord.

19



--------------------------------------------------------------------------------



 



ARTICLE 25

RULES AND REGULATIONS

     Tenant agrees to observe the reservations to Landlord in Article 23 hereof
and agrees, for itself, its employees, agents, servants, clients, customers,
invitees, licensees and guests to observe and comply at all times with the rules
and regulations set forth in Exhibit B attached hereto and made a part hereof,
and with such reasonable modifications thereof and additions thereto as Landlord
may from time-to-time make for the Building, and that failure to observe and
comply with such reservations, rules and regulations shall constitute a default
under this Lease.

     Landlord reserves the right to make such other and further reasonable rules
and regulations as in Landlord’s judgment may from time to time be needful for
the safety, care and cleanliness of the Building and Premises and for the
preservation of good order therein. Nothing in this Lease contained shall be
construed to impose upon Landlord any duty or obligation to enforce any such
rules and regulations, or the terms, covenants and conditions of any other lease
against any other tenant or any other persons, provided, however, that Landlord
shall elect to enforce or not enforce such rules and regulations on a uniform
basis, and Landlord shall not be liable to Tenant for violation of any such
rules and regulations, or terms, covenants and conditions by any other tenant,
its employees, agents, invitees, or by any other person.

ARTICLE 26

PARKING

     Landlord agrees to provide Tenant with reasonably sufficient parking
spaces, including, without limitation, handicapped parking spaces, for Tenant’s
employees, agents and invitees which shall in no event be less than the number
of parking spaces required with respect to the Premises under applicable zoning
ordinances.

ARTICLE 27

ASSIGNMENT AND SUBLETTING

     Tenant shall not, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned, (i) assign,
convey, mortgage, pledge or otherwise transfer this Lease, or any part thereof,
or any interest hereunder; (ii) permit any assignment of this Lease, or any part
thereof, by operation of law; (iii) sublet the Premises or any part thereof; or
(iv) permit the use of the Premises, or any part thereof, by any parties other
than Tenant, its agents and employees, provided, however, Tenant may assign this
Lease in whole or in part to, sublet the Premises in whole or in part to and/or
permit the use of the Premises in whole or in part by any affiliate of Tenant or
any entity which provides services to employees of Tenant without the consent of
Landlord.

20



--------------------------------------------------------------------------------



 



     In the event Landlord’s consent is required hereunder, Tenant shall proceed
as set forth in this paragraph. Tenant shall, by notice in writing, advise
Landlord of its intention from, on and after a stated date (which shall not be
less than thirty (30) days after date of Tenant’s notice), to assign this Lease,
or any part thereof, or to sublet any part or all of the Premises for the
balance or any part of the Term. Tenant’s notice shall include all of the terms
of the proposed assignment or sublease (whether contained in such assignment or
sublease or in separate agreements). Tenant’s notice shall state the name and
address of the proposed assignee or subtenant and a true and complete copy of
the proposed assignment or sublease and any and all other agreements relating
thereto shall be delivered to Landlord with Tenant’s notice, accompanied by the
financial statements for any proposed assignee. Landlord shall have thirty
(30) days after receipt of all such information to approve or disapprove of such
assignee, and shall notify Tenant of its approval or disapproval within such
thirty (30) days.

     Any subletting or assignment hereunder shall not release or discharge
Tenant of or from any liability, whether past, present or future, under this
Lease, and Tenant shall continue fully liable thereunder. Any subtenant or
assignee shall agree to comply with and be bound by all of the terms, covenants,
conditions, provisions, rules and regulations and agreements of this Lease to
the extent of the space sublet or assigned, and Tenant shall deliver to Landlord
promptly after execution, an executed copy of each such sublease or assignment
and an agreement of compliance by each such subtenant or assignee. Any sale,
assignment, mortgage, transfer, or subletting of this Lease which is not in
compliance with the provisions of this Article shall be of no effect and void.

     Notwithstanding anything to the contrary contained herein, Landlord may
withhold consent to a sublease or assignment unless Landlord is provided with
waivers from any brokers involved in such subleasing or assignment of all lien
rights of any such brokers under Illinois law, including but not limited to the
Commercial Real Estate Broker Lien Act. Landlord also may withhold consent to a
sublease or assignment if the proposed assignee or sublessee or its business is
subject to compliance with additional requirements of any law (including related
regulations) beyond those requirements which are applicable to Tenant on or
prior to the said assignment or sublease unless the proposed assignee or
sublessee shall:

     (a) first deliver plans and specifications for complying with such
additional requirements and obtain Landlord’s consent thereto, and

     (b) comply with all Landlord’s reasonable conditions therefor or contained
in such consent.

ARTICLE 28

NOTICE

     All notices, demands, approvals and consents which may or are required to
be given by one party to the other under this Lease shall be in writing and
shall be delivered personally or by a nationally-recognized air courier service
or mailed by United States certified or registered mail, postage prepaid, (a) if
for the Tenant addressed to:

21



--------------------------------------------------------------------------------



 



     

  William H. Kopp

  Panasonic Corporation of North America

  One Panasonic Way

  Panazip: 3D-9

  Secaucus, New Jersey 07094
 
   
with copies to:
   
 
   

  General Counsel

  Panasonic Corporation of North America

  One Panasonic Way

  Panazip: 3B-6

  Secaucus, New Jersey 07094
 
   
And
   
 
   

  Steven N. Zaris

  McCarthy Duffy

  180 North LaSalle Street

  Suite 1400

  Chicago, Illinois 60601
 
    or (b) if for the landlord addressed to:
 
   

  Michael A. Valentine

  John B. Sanfilippo & Son, Inc.

  2299 Busse Road

  Elk Grove Village, Illinois 60007
 
   
with a copy to:
   
 
   

  Jeffrey J. Stahl, Esq.

  Paul G. Hull, Esq.

  Stahl Cowen Crowley, LLC

  55 West Monroe Street, Suite 500

  Chicago, IL 60603

or at such other place as Landlord or Tenant may from time to time designate by
notice to the other. Notices shall be deemed given upon receipt of delivery or
refusal of such receipt.

22



--------------------------------------------------------------------------------



 



ARTICLE 29

DEFAULT UNDER OTHER LEASE

     Any default under this Lease shall automatically constitute a default under
any other lease made by Tenant, or any of its assignees, affiliates, subtenants
of any other space within the Building or on any other part of the Property,
including, but not limited to, the lease of space in the office building located
on the Property, without requirement of further notice under any such other
lease. If the term of any other lease made by Tenant for any premises in the
Building or under any other lease affecting the Property shall be terminated
after the making of this Lease because of any default by Tenant under such other
lease, Landlord, at its option, may terminate this Lease by written notice to
Tenant.

ARTICLE 30

CONVEYANCE BY LANDLORD

     In case Landlord or any successor owner of the Property or the Building
shall convey or otherwise dispose of any portion thereof to another person, such
other person shall in its own name thereupon be and become Landlord hereunder
and shall assume fully in writing and be liable upon all liabilities and
obligations of this Lease to be performed by Landlord which first arise after
the date of conveyance, and such original Landlord or successor owner shall,
from and after the date of conveyance, be free of all liabilities and
obligations not then incurred.

ARTICLE 31

SUBORDINATION OF LEASE

     The rights of the Tenant under this Lease shall be and are subject and
subordinate at all times to all ground leases and underlying leases, if any, now
or hereafter in force against the Property, and to the lien of any mortgages or
deeds of trust now or hereafter in force against such leases, the Property or
the Building, or all of them, and to all advances made or hereafter to be made
upon the security thereof, and to all renewals, modifications, amendments,
consolidations, replacements and extensions thereof, provided that the holders
thereof agree to recognize Tenant’s rights hereunder so long as Tenant is not in
default. This Article is self-operative and no further instrument of
subordination shall be required. Any mortgagee or beneficiary under a deed of
trust may, however, elect to have this Lease be superior to its mortgage or deed
of trust. At Landlord’s request, Tenant shall execute a document in recordable
form confirming that this Lease is subordinate (or at the mortgagee’s or
beneficiary’s election, superior) to any mortgage or deed of trust, subject to a
non-disturbance provision as described above. Tenant, at the option of any
mortgagee or beneficiary under a deed of trust, agrees to attorn to such
mortgagee or beneficiary in the event of a foreclosure sale or deed in lieu
thereof.

23



--------------------------------------------------------------------------------



 



ARTICLE 32

BROKERS

     Tenant represents and warrants to Landlord that neither it nor its officers
or agents nor anyone acting on its behalf has dealt with any real estate broker
other than Paine Wetzel Associates, Inc. in the negotiation or making of this
Lease, and Tenant agrees to indemnify and hold harmless Landlord from the claim
or claims of Paine Wetzel Associates, Inc., or any other broker or brokers
claiming to have interested Tenant in the Building or Premises or claiming to
have caused Tenant to enter into this Lease. Landlord represents and warrants to
Tenant that neither it nor its officers or agents nor anyone acting on its
behalf has dealt with any real estate broker other than Grubb & Ellis, Inc. in
the negotiation or making of this Lease, and Landlord agrees to indemnify and
hold harmless Tenant from the claim or claims of Grubb & Ellis, Inc., or any
other broker or brokers claiming to have caused Landlord to enter into this
Lease.

ARTICLE 33

INTENTIONALLY DELETED

ARTICLE 34

MISCELLANEOUS

     Landlord and Tenant further covenant with each other that:

     (a) All rights and remedies of Landlord under this Lease shall be
cumulative and none shall exclude any other rights and remedies allowed by law.

     (b) All payments becoming due under this Lease or under any work order or
other agreement relating to the Premises shall be considered as rent, and if
unpaid when due shall bear interest from such date until paid at the rate of two
percent (2%) per annum in excess of the corporate base rate in effect from time
to time at Bank One, Illinois, N.A. (unless a lesser rate shall then be the
maximum rate permissible by law with respect thereto, in which event such lesser
rate shall be charged).

     (c) The word “Tenant” wherever used herein shall be construed to mean
Tenants in all cases where there is more than one Tenant, and the necessary
grammatical changes required to make the provisions hereof apply either to
corporations or individuals, men or women, shall in all cases be assumed as
though in each case fully expressed.

     (d) Each of the provisions of this Lease shall extend to and shall, as the
case may require, bind or inure to the benefit, not only of Landlord and of
Tenant, but also of their respective heirs, legal representatives, successors
and assigns, provided this clause shall not permit any assignment contrary to
the provisions of Article 27 hereof.

24



--------------------------------------------------------------------------------



 



     (e) All of the representations and obligations of Landlord are contained
herein, and no modification, waiver or amendment of this Lease or of any of its
conditions or provisions shall be binding upon the Landlord unless in writing
signed by Landlord or by a duly authorized agent of Landlord empowered by a
written authority signed by Landlord.

     (f) Submission of this instrument for examination shall not bind Landlord
in any manner, and no lease or obligation on Landlord shall arise until this
instrument is signed and delivered by Landlord and Tenant.

     (g) No rights to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease.

     (h) Sectional headings in this Lease are solely for convenience of
reference and shall not in any way limit or amplify the terms and provisions
hereof.

     (i) The laws of the State of Illinois shall govern the validity,
performance and enforcement of this Lease. The invalidity or unenforceability of
any provision of this Lease shall not offset or impair any other provision. If
any provision of this Lease is capable of two constructions, one of which would
render the provision invalid and the other of which would make the provision
valid, then the provision shall have the meaning which renders it valid.

     (j) Landlord’s title is and always shall be paramount to the title of
Tenant. Nothing herein contained shall empower Tenant to commit or engage in any
act which can, shall or may encumber the title of Landlord.

     (k) Neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant, and the recording thereof in violation of this provision
shall make this Lease null and void at Landlord’s election.

     (l) Nothing contained in this Lease shall be deemed or construed by the
parties hereto or by any third party to create the relationship of principal and
agent, partnership, joint venture or any association between Landlord and
Tenant, it being expressly understood and agreed that neither the method of
computation of Rent nor any act of the parties hereto shall be deemed to create
any relationship between Landlord and Tenant other than the relationship of
landlord and tenant.

     (m) Landlord shall have the right to apply payments received from Tenant
pursuant to this Lease (regardless of Tenant’s designation of such payments) to
satisfy any obligations of Tenant hereunder, in such order and amounts, as
Landlord in its sole discretion, may elect.

     (n) All indemnities, covenants and agreements of Tenant contained herein
which inure to the benefit of Landlord shall be construed to also inure to the
benefit of Landlord’s partners, officers, agents and employees.

25



--------------------------------------------------------------------------------



 



     (o) If Landlord or Tenant fails to perform any of its obligations
hereunder, and such failure is due in whole or in part to any strike, lockout,
labor trouble, civil disorder, failure of power, restrictive governmental laws
and regulations, riots, insurrections, war, fuel shortages, accidents,
casualties, acts of God, acts caused directly or indirectly by the other party
hereto (or its agents, employees, contractors, licensees or invitees) or any
other cause beyond the reasonable control of Landlord or Tenant, as the case may
be, then such party shall not be deemed in default under this Lease as a result
of such failure and the time for performance by it provided for herein shall be
extended by the period of delay resulting from such cause.

     (p) Landlord and Tenant each shall and hereby does waive trial by jury in
any action, proceeding or counterclaim brought by Landlord against Tenant or by
Tenant against Landlord on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises or any claim of injury or damage.

     (q) Landlord agrees that no consent of Landlord required under this Lease
or the rules and regulations now or hereafter applicable to Tenant shall be
unreasonably withheld, delayed or conditioned.

ARTICLE 35

EXCULPATION

     Any obligation of Landlord, or its agent, under or with respect to this
Lease or the Building shall be enforceable only against and payable out of
Landlord’s interest in the Building and Property, and Tenant hereby agrees that
neither Tenant nor any other person shall have or may assert any right, recourse
or remedy to or against Landlord or its agent or any assets of Landlord, except
to the extent of their respective interests in the Building and the Property;
and no officer, shareholder, director, employee, partner, trustee or beneficiary
of Landlord or its agent assumes or shall have any personal liability of any
kind whatsoever hereunder.

ARTICLE 36

LATE PAYMENT

     Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent
and other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact number of which will be extremely difficult to
ascertain. Such costs include, but are not limited to processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
mortgage or deed of trust covering the Premises. Accordingly, if any installment
of Rent or any other sum due from Tenant hereunder shall not be received by
Landlord or Landlord’s designee within ten (10) days after such amount shall be
due, Tenant shall pay to Landlord a monthly late charge equal to five percent
(5%) of such overdue amount or the maximum allowed by Law, whichever is less.
The parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Landlord will incur by reason of late payment by Tenant.
Acceptance of such late charge by Landlord shall in no event constitute waiver
of Tenant’s default with respect to such

26



--------------------------------------------------------------------------------



 



overdue amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder.

ARTICLE 37

COVENANT OF QUIET ENJOYMENT

     Landlord agrees that Tenant, on paying the Rent and other payments herein
reserved and on keeping, observing and performing all of the other terms,
covenants, conditions, provisions and agreements herein contained on the part of
Tenant to be kept, observed and performed, shall, during the Term of this Lease,
peaceably and quietly have, hold and enjoy the Premises subject to the terms,
covenants, conditions, provisions and agreements hereof, free from hindrance by
Landlord or any other person claiming by, through, or under Landlord.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
date first set forth above.

              LANDLORD:
 
            JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
 
       

  Name:   /s/ JEFFREY T. SANFILIPPO

       

      Jeffrey T. Sanfilippo, Executive Vice President
 
            TENANT:
 
            PANASONIC CORPORATION OF NORTH AMERICA, a Delaware corporation
 
       

  Name:   /s/ FUJIO TSUJI

       

      Fujio Tsuji, Executive Vice President and

      Chief Financial Officer

28



--------------------------------------------------------------------------------



 



EXHIBIT A

PLAN OF PREMISES

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c94371c9437102.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Rules and Regulations

     To the extent that there is any inconsistency between the provisions of the
Lease and these Rules and Regulations, the provisions of the Lease shall
control.

     (1) The sidewalks, halls, passages, exits, entrances, elevators and
stairways of the Building shall not be obstructed by any of the tenants or used
by them for any purpose other than for ingress to and egress from their
respective premises. The halls, passages, exits, entrances, elevators and
stairways are not for the general public, and Landlord shall in all cases retain
the right to control and prevent access thereto of all persons whose presence in
the reasonable judgment of Landlord would be prejudicial to the safety,
character, reputation and interests of the Building and its Tenants. No Tenant
and no employee or invitee of any Tenant shall go upon the roof of the Building
without the prior written consent of Landlord.

     (2) No sign, placard, picture, name, advertisement or notice, visible from
the exterior of any Tenant’s premises shall be inscribed, painted, affixed or
otherwise displayed by any Tenant on any part of the Building without the prior
written consent of Landlord, which consent will not be unreasonably withheld,
except as set forth in the Lease. Landlord will adopt and furnish to Tenant
general guidelines relating to signs inside the Building on the office floors.
Tenant agrees to conform to such guidelines, but may request approval of
Landlord for modifications, which approval will not be unreasonably withheld.
All approved signs or lettering on doors shall be printed, painted, affixed or
inscribed at the expense of the Tenant by a person approved by Landlord, which
approval will not be unreasonably withheld. Material visible from outside the
Building will not be permitted.

     (3) Tenant shall not allow a fire or bankruptcy sale or any auction to be
held on the premises or allow the premises to be used for the storage of
merchandise held for sale to the general public.

     (4) No Tenant shall allow the premises to be used for lodging, nor shall
cooking be done or permitted by any Tenant on the premises, except the use by
the Tenant of Underwriters’ Laboratory approved equipment for brewing coffee,
tea, hot chocolate and similar beverages and vending machines and microwave
ovens for use by Tenant’s employees and personnel shall be permitted, provided
that such use is in accordance with all applicable federal, state and city laws,
codes, ordinances, rules and regulations.

     (5) No Tenant shall alter any lock or install a new or additional lock or
any bolt on any door of its premises without the prior written consent of
Landlord. Tenant shall in each case furnish Landlord with a key for any such
lock. Each Tenant, upon the termination of its tenancy, shall deliver to
Landlord all keys and combinations to doors in the Building which shall have
been furnished to Tenant.

     (6) Landlord shall designate how all office equipment, furniture,
appliances and other large objects or property (“Equipment”) shall be moved in
and/or out of the Building. Heavy objects

 



--------------------------------------------------------------------------------



 



shall, if requested by Landlord, stand on wood strips of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such Equipment from any cause, and all damage done
to the Building by moving or maintaining such Equipment shall be repaired at the
expense of Tenant.

     (7) No Tenant shall use or keep in the premises of the Building any
kerosene, gasoline or inflammable or combustible fluid or material or use any
method of heating or air conditioning other than that supplied by Landlord,
without Landlord’s prior written approval. No Tenant shall use or keep or permit
to be used or kept any foul obnoxious gas or substances in the premises, or
permit or suffer the premises to be occupied or used in a manner unreasonably
offensive or objectionable to Landlord or to other occupants of the Building by
reason of noise, odors, or vibrations, or unreasonably interfere in any way with
other tenants or those having business therein.

     (8) Landlord shall have the right, exercisable with 30 day advance written
notice and without liability to any Tenant, to change the name and street
address of the Building.

     (9) Landlord reserves the right to exclude from the Building any person
who, in Landlord’s reasonable opinion, has no legitimate business in the
Building. Landlord shall in no case be liable for damages for any error with
regard to the admission to or exclusion from the Building of any person. In the
case of invasion, mob, riot, public excitement or other circumstances rendering
such action advisable in Landlord’s opinion, Landlord reserves the right to
prevent access to the Building during the continuance of the same by such action
as Landlord may deem appropriate, including closing doors.

     (10) No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any window of the Building without the prior written
consent of Landlord, and such items shall be installed as instructed by
Landlord.

     (11) Each Tenant shall see that the doors of its premises are closed and
locked and that all water faucets, water apparatus and utilities are shut off
before Tenant or Tenant’s employees leave the premises, so as to prevent waste
or damage, and for any default or carelessness in this regard Tenant shall made
good all injuries sustained by other tenants or occupants of the Building or
Landlord. All Tenants shall keep the doors to the Building corridors closed at
all times except for ingress and egress.

     (12) The toilet rooms, toilets, urinals, wash basins and other apparatus
shall not be used for any purpose other than that for which they were
constructed, no foreign substance of any kind whatsoever shall be thrown therein
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

     (13) Except with the prior written consent of Landlord, no Tenant shall
sell, or permit the sale at retail, of newspapers, magazines, periodicals,
theatre tickets or any other goods or merchandise to the general public in or on
the premises, nor shall any Tenant carry on, or permit or allow any employee or
other person to carry on, the business of stenography, typewriting or any

 



--------------------------------------------------------------------------------



 



similar business in or from the premises for the service or accommodation of
occupants of any other portion of the Building, nor shall the premises of any
Tenant be used for manufacturing of any kind, or any business or activity other
than that specifically provided for in such Tenant’s lease.

     (14) No Tenant shall install any radio or television antenna, loudspeaker,
or other device on the roof or exterior walls of the Building, without
Landlord’s prior written consent.

     (15) Each Tenant shall store all its trash and garbage within its premises.
No material shall be placed on the trash boxes, receptacles or common areas if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in the Elgin
area, without being in violation of any law or ordinance governing such
disposal. All garbage and refuse disposal shall be made only through entryways
and elevators provided for such purposes and at such times as Landlord shall
designate.

     (16) Canvassing, soliciting, distribution of handbills, or any other
written material peddling in the Building are prohibited, and each Tenant shall
cooperate to prevent the same.

     (17) Tenant agrees to abide by all governmental rules and regulations
pertaining to thermostatic control of the temperature on the Premises. Air
conditioning services shall be provided per the Lease.

     (18) Tenant agrees not to allow or keep any animals or pets of any kind on
the premises, except those seeing-eye dogs which are for the direct purpose of
aiding and assisting the visually impaired.

     (19) The requirements of the Tenants will be attended to only upon
application by telephone, in person or in writing at the office of Landlord.

     (20) These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of premises in the Building.

     (21) Landlord reserves the right to make such other and reasonable rules
and regulations as in its judgment may from time to time be needed for the
safety, care and cleanliness of the Building, and for the preservation of good
order therein.

     (22) Landlord reserves the right to charge tenants and other occupants of
the Building a reasonable fee for services or work performed for less than all
tenants of the Building.

 